DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 of US Application No. 16/523,833 are currently pending and have been examined. Applicant amended claims 1, 7, 10, and 14 and added claims 21-22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.
 
Response to Arguments/Amendments
Applicant’s arguments, see REMARKS, filed 30 August 2022, regarding the rejections of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. The previously-cited prior art does not teach “determining, based at least in part on the portion of sensor data, that the autonomous vehicle is in a stuck position” (claim 1) or “determine, based at least in part on the portion of sensor data, that the device is in a current position that is unable to proceed to the destination” (claims 7 and 14). Therefore, the previous rejections under § 103 are withdrawn. However, new rejections of claims 1-20 under § 103 are set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 10, 12, 14, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0364701 A1, “Liu”) in view of Hu et al. (US 2018/0246529 A1, “Hu”) and Meijburg et al. (US 2020/0276973 A1, “Meijburg”).

Regarding claim 1, Liu discloses a system for intervention in operation of a vehicle having autonomous driving capabilities and teaches:
receiving at least a portion of sensor data from a sensor on an autonomous vehicle, traversing an environment to a destination (sensors 24 and 26 – see at least Fig. 1 and ¶ [0066]); 
causing a display to display a first representation of the autonomous vehicle in the environment (interface 910 may display a map around AV 930 and goal 932 – see at least Fig. 9 and ¶ [0156]; a user may select a birds-eye view, a field of view, or both to be displayed – see at least Fig. 6 and ¶ [0145]); 
causing the display to display a second representation of the sensor data (interface 212 may render to a teleoperator 214 what the AV system 200 has perceived or is perceiving – see at least Fig. 2 and ¶ [0082]; a user may select a birds-eye view, a field of view, or both to be displayed – see at least Fig. 6 and ¶ [0145]); 
determining, based at least in part on the portion of sensor data, that the autonomous vehicle is in a stuck position (events may cause the AV system to get stuck if the AV executes according to its travel preferences or travel rules and a teleoperator may issue a teleoperation command to overwrite the preferences or rules – see at least ¶ [0159]; e.g., AV may be stuck due to unusual event, such as an ambulance – see at least ¶ [0159]; determining that an intervention is appropriate may comprise analyzing hardware signals to detect an unknown object present in the environment of the vehicle – see at least ¶ [0006],[0092]); 
receiving input indicating an intermediate location to which the autonomous vehicle is to travel (teleoperator may provide seeds 920 of a possible new trajectory between the current position of AV 930 and a goal 932 – see at least ¶ [0158]; a seed may be a point or a trajectory segment – see at least ¶ [0158]), the input [ ] comprising a position (seed point or a trajectory segment having a plurality of positions – see at least Fig. 9 and ¶ [0158]) [ ] and an orientation (trajectory segment having a plurality of positions – see at least Fig. 9 and ¶ [0158]; i.e., a trajectory segment defines both the position and orientation of the vehicle as it travels along the trajectory segment) [ ]; and 
transmitting, based at least in part on the input, an instruction to the autonomous vehicle, while the autonomous vehicle is in the stuck position, to cause the autonomous vehicle to use the orientation to plan a trajectory from the stuck position to the position indicated by the intermediate location and align to the orientation comprising a direction indicated by the intermediate location to which the autonomous vehicle uses to navigate out of the intermediate location before returning to a trajectory to the destination (the teleoperation command may comprise the one or more seeds – see at least ¶ [0158]; motion planning process of AV system may construct a trajectory that starts from its current location and sequentially passes through goals, i.e., seeds, designated by the teleoperator to reach the final goal – see at least ¶ [0159]).

Liu fails to teach the input being limited to a radius of the autonomous vehicle in the first representation; the position represented by a coordinate and the orientation represented by a numerical value to rotate the autonomous vehicle.

However, Hu discloses systems and methods for UAV path planning and control and teaches:
receiving input indicating an intermediate location to which the autonomous vehicle is to travel (an end point Pend may be obtained from user input provided through a user terminal – see at least ¶ [0170]; i.e., Pend = seed location of Liu), the indication input comprising a position represented by a coordinate (end point Pend may correspond to reference point 930 – see at least ¶ [0170]; reference point 930 may be selected by a user via a computer-implemented interface, such as by tapping a point on an image display – see at least ¶ [0175]) and an orientation represented by a numerical value to rotate the autonomous vehicle (a user may indicated one or more values indicative of a target direction the UAV is to travel at reference point 930 – see at least ¶ [0130]).

In other words, Liu discloses a teleoperator inputting one or more seeds, which can be particular locations or a trajectory segment at particular locations, that are used to determine a trajectory for an autonomous vehicle to follow. A trajectory segment represents both a position and orientation of the vehicle at each point along the segment. Liu does not disclose inputting the seed as a coordinate or as a numerical value representing the orientation. Hu provides a user interface that allows a user to set an end point. The end point is equivalent to the claimed intermediate location. The user may enter values indicative of a target direction that a UAV is to travel when it reaches the endpoint. A motion path generator generates a motion path from a starting position to the endpoint such that an object following the motion path achieves the target direction at the end point. This allows the UAV to achieve an orientation and position for the UAV as desired by the user.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for intervention in operation of a vehicle having autonomous driving capabilities of Liu to receive an orientation represented by a numerical value to rotate the autonomous vehicle, as taught by Hu, to achieve the target direction at a desired location (Hu at ¶ [0171]).

Further, Liu discloses a teleoperator guiding the AV system to yield to an emergency vehicle, such as an ambulance (¶ [0114) where the teleoperator of Liu is free to add seeds at locations at their discretion (¶ [0158]). Further, Meijburg discloses operation of a vehicle in the event of an emergency and teaches:
limited to a radius of the autonomous vehicle in the first representation (when an object such as an emergency vehicle is detected, a safe location within a threshold distance of the autonomous vehicle is identified and the autonomous vehicle generates a new trajectory to the safe location – see at least Fig. 14 and ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for intervention in operation of a vehicle having autonomous driving capabilities of Liu to provide for limiting to a radius of the autonomous vehicle, as taught by Meijburg, to move the vehicle away from the path of an emergency vehicle (Meijburg at ¶ [0178]).

	Regarding claim 4, Liu further teaches:
wherein the portion of sensor data comprises information indicative of the autonomous vehicle encountering a situation that prevents the autonomous vehicle from reaching the destination (sensors 26 for sensing or measuring properties of the environment– see at least Fig. 1 and ¶ [0066]; determining that an intervention is appropriate may comprise analyzing hardware signals to detect an unknown object present in the environment of the vehicle – see at least ¶ [0006],[0092]; e.g., object blocking the road – see at least ¶ [0163]).

Regarding claim 5, Liu further teaches:
wherein the instruction further provides an indication for the autonomous vehicle to move at less than or equal to a threshold speed while moving to the intermediate location (tele-interaction may specify a speed profile describing a preferred velocity of the AV system on a trajectory segment, such as an upper bound – see at least ¶ [0164]).

Regarding claims 7 and 14, Liu discloses a system for intervention in operation of a vehicle having autonomous driving capabilities and teaches:
one or more processors; and non-transitory computer readable memory including instructions that, when executed by the one or more processors (teleoperation client 201 includes software loaded on memory 322 and executed by a processor 320 – see at least Fig. 3B and ¶ [0084]), cause the system to perform operations comprising: 
receive, at a display, at least a portion of sensor data from a sensor of a device, the sensor data reflecting a state of an environment surrounding the device en route to a destination (interface 212 may render to a teleoperator 214 what the AV system 200 has perceived or is perceiving – see at least Fig. 2 and ¶ [0082]); 
determine, based at least in part on the portion of sensor data, that the device is in a current position that is unable to proceed to the destination (events may cause the AV system to get stuck if the AV executes according to its travel preferences or travel rules and a teleoperator may issue a teleoperation command to overwrite the preferences or rules – see at least ¶ [0159]; e.g., AV may be stuck due to unusual event, such as an ambulance – see at least ¶ [0159]; determining that an intervention is appropriate may comprise analyzing hardware signals to detect an unknown object present in the environment of the vehicle – see at least ¶ [0006],[0092]); 
receive input indicating an intermediate destination [ ] in accordance to a speed threshold to which the device is to travel (tele-interaction may specify a speed profile describing a preferred velocity of the AV system on a trajectory segment, such as an upper bound – see at least ¶ [0164]), the input further indicating an orientation [ ] to adjust the device at the intermediate destination (teleoperator may provide seeds 920 of a possible new trajectory between the current position of AV 930 and a goal 932 – see at least ¶ [0158]; a seed may be a point or a trajectory segment – see at least ¶ [0158]; trajectory segment having a plurality of positions – see at least Fig. 9 and ¶ [0158]; i.e., a trajectory segment defines both the position and orientation of the vehicle as it travels along the trajectory segment); and 
transmit an instruction to the device, while the device is in the current position, to cause the device to use the orientation to determine a plan to travel to the intermediate destination and align to the orientation at the intermediate destination, where the orientation indicates a direction different from a heading direction used by the device en route to the destination (the teleoperation command may comprise the one or more seeds – see at least ¶ [0158]; motion planning process of AV system may construct a trajectory that starts from its current location and sequentially passes through goals, i.e., seeds, designated by the teleoperator to reach the final goal – see at least ¶ [0159]).

Liu fails to teach an intermediate destination that is a distance within a specific radius of a current position of the device, the orientation represented by a value to adjust the device at the intermediate destination.

However, Hu discloses systems and methods for UAV path planning and control and teaches:
receive input indicating an intermediate destination [ ] (an end point Pend may be obtained from user input provided through a user terminal – see at least ¶ [0170]; i.e., Pend = seed location of Liu), the input further indicating an orientation represented by a value to adjust the device at the intermediate destination (a user may indicate one or more values indicative of a target direction the UAV is to travel at reference point 930 – see at least ¶ [0130]); 
transmit an instruction to the device to cause the device to use the orientation to determine a plan to travel to the intermediate destination  and align to the orientation at the intermediate destination (a motion path generator 214 generates a motion path from the starting position 932 to the reference point such that the object has achieved the target direction at the reference point – see at least Fig. 8E and ¶ [0148]) where the orientation indicates a direction different from a heading direction used by the device en route to the destination (the user may indicate any desired value for the target direction at the reference point that does not need to correspond to the direction of the goal of Liu).

In other words, Liu discloses a teleoperator inputting one or more seeds, which can be particular locations or a trajectory segment at particular locations, that are used to determine a trajectory for an autonomous vehicle to follow. A trajectory segment represents both a position and orientation of the vehicle at each point along the segment. Liu does not disclose inputting the seed orientation as a value. Hu provides a user interface that allows a user to set an end point. The end point is equivalent to the claimed intermediate location. The user may enter values indicative of a target direction that a UAV is to travel when it reaches the endpoint. A motion path generator generates a motion path from a starting position to the endpoint such that an object following the motion path achieves the target direction at the end point. This allows the UAV to achieve an orientation and position for the UAV as desired by the user.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for intervention in operation of a vehicle having autonomous driving capabilities of Liu to receive an orientation represented by a numerical value to rotate the autonomous vehicle, as taught by Hu, to achieve the target direction at a desired location (Hu at ¶ [0171]).

Further, Meijburg discloses operation of a vehicle in the event of an emergency and teaches:
an intermediate destination that is a distance within a specific radius of a current position of the device in accordance to a speed threshold to which the device is to travel (when an object such as an emergency vehicle is detected, a safe location within a threshold distance of the autonomous vehicle is identified and the autonomous vehicle generates a new trajectory to the safe location – see at least Fig. 14 and ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for intervention in operation of a vehicle having autonomous driving capabilities of Liu to provide for limiting to a radius of the autonomous vehicle, as taught by Meijburg, to move the vehicle away from the path of an emergency vehicle (Meijburg at ¶ [0178]).

Regarding claims 10 and 17, Liu further teaches:
wherein the portion of sensor data comprises information indicative of the autonomous vehicle encountering a situation that prevents the autonomous vehicle from reaching the destination (sensors 26 for sensing or measuring properties of the environment– see at least Fig. 1 and ¶ [0066]; determining that an intervention is appropriate may comprise analyzing hardware signals to detect an unknown object present in the environment of the vehicle – see at least ¶ [0006],[0092]; e.g., object blocking the road – see at least ¶ [0163]).

Regarding claims 12 and 18, Liu further teaches:
wherein the instruction further provides an indication for the autonomous vehicle to move at less than or equal to a threshold speed while moving to the intermediate location (tele-interaction may specify a speed profile describing a preferred velocity of the AV system on a trajectory segment, such as an upper bound – see at least ¶ [0164]).

Regarding claim 21, Liu further teaches:
wherein the instructions, when executed by the one or more processors, further cause the system to use kinematic constraints to determine that the device in a stuck position (teleoperator may be required to overwrite travel rules if the AV system gets stuck while executing its travel rules – see at least ¶ [0163]).

Regarding claim 22, Liu further teaches:
wherein the instructions, when executed by the one or more processors, further cause the system to use a planner system with kinematic constraints to travel to the intermediate destination and to be orientated at the intermediate destination (AV system operates according to travel rules – see at least ¶ [0163]).

Claims 2-3, 8-9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hu and Meijburg, as applied to claims 1, 7 and 14 above, and further in view of Levinson et al. (US 9,507,346 B1, “Levinson”).

Regarding claim 2, Liu further teaches: 
wherein the first representation comprises a map of the environment proximate the autonomous vehicle [ ] (interface 910 may display a map around AV 930 and goal 932 – see at least Fig. 9 and ¶ [0156]).

Liu fails to teach but Levinson discloses a teleoperation system and method for trajectory modification of vehicles and teaches:
a bounding box representing an object in the environment (visualization controller 3611 may facilitate use of bounding boxes on a display rather than an image of an object associated with the bounding box – see at least 41:39-59]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg to provide a bounding box, as taught by Levinson, to accommodate reduced availability of bandwidth (Levinson at 41:39-59).

Regarding claim 3, Meijburg further teaches:
wherein the object comprises an emergency vehicle (emergency vehicle 1324 – see at least Fig. 14), and
wherein the intermediate location comprises a location in the environment to enable the emergency vehicle to pass from behind the autonomous vehicle (safe location 1408 – see at least ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg and Levinson to provide a location to enable the emergency vehicle to pass, as further taught by Meijburg, to move the vehicle to a safe location (Meijburg at ¶ [0178]).

Regarding claim 8, Liu further teaches:
wherein the display is a graphical user interface (GUI) comprising a representation of the state of the environment surrounding the device and wherein the representation comprising a map of the environment [ ] (interface 910 may display a map around AV 930 and goal 932 – see at least Fig. 9 and ¶ [0156]; ; interface 212 may render to a teleoperator 214 what the AV system 200 has perceived or is perceiving – see at least Fig. 2 and ¶ [0082]a user may select a birds-eye view, a field of view, or both to be displayed – see at least Fig. 6 and ¶ [0145]).

Liu, Hu, and Meijburg fails to teach but Levinson discloses a teleoperation system and method for trajectory modification of vehicles and teaches:
the representation comprising a bounding box representing an object in the environment (visualization controller 3611 may facilitate use of bounding boxes on a display rather than an image of an object associated with the bounding box – see at least 41:39-59]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg to provide a bounding box, as taught by Levinson, to accommodate reduced availability of bandwidth (Levinson at 41:39-59).

Regarding claim 9, Meijburg further teaches:
wherein the object comprises an emergency vehicle (emergency vehicle 1324 – see at least Fig. 14), and
wherein the intermediate location comprises a location in the environment to enable the emergency vehicle to pass from behind the autonomous vehicle (safe location 1408 – see at least ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg and Levinson to provide a location to enable the emergency vehicle to pass, as further taught by Meijburg, to move the vehicle to a safe location (Meijburg at ¶ [0178]).

Regarding claim 15, Liu further teaches:
a first representation of the state of the environment surrounding the device, wherein the first representation comprises a map of the environment (interface 910 may display a map around AV 930 and goal 932 – see at least Fig. 9 and ¶ [0156]) [ ]; and
a second representation of the sensor data, wherein the second representation comprises raw image streams (interface 212 may render to a teleoperator 214 what the AV system 200 has perceived or is perceiving – see at least Fig. 2 and ¶ [0082]).

Liu fails to teach but Levinson discloses a teleoperation system and method for trajectory modification of vehicles and teaches:
the first representation comprises a bounding box representing an object in the environment (visualization controller 3611 may facilitate use of bounding boxes on a display rather than an image of an object associated with the bounding box – see at least 41:39-59]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg to provide a bounding box, as taught by Levinson to accommodate reduced availability of bandwidth (Levinson at 41:39-59).

Regarding claim 16, Meijburg further teaches:
wherein the object comprises an emergency vehicle (emergency vehicle 1324 – see at least Fig. 14), and
wherein the intermediate location comprises a location in the environment to enable the emergency vehicle to pass from behind the autonomous vehicle (safe location 1408 – see at least ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg and Levinson to provide a location to enable the emergency vehicle to pass, as further taught by Meijburg, to move the vehicle to a safe location (Meijburg at ¶ [0178]).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hu and Meijburg, as applied to claims 7 and 14 above, and further in view of Booth et al. (US 2019/0176633 A1, “Booth”).

Regarding claims 13 and 20, Liu fails to teach but Booth teaches:
wherein the instruction indicates to the device to use four-wheel steering to perform the instruction to the intermediate destination (vehicle may include four-wheel steering – see at least ¶ [0035]; teleoperation system may be configured to provide one or more trajectories for maneuvering the vehicle – see at least ¶ [0019]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg to provide an instruction to use four-wheel steering, as taught by Booth, for maneuvering the vehicle into a desired position (Lockwood at ¶ [0136]).

Claims 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hu and Meijburg, as applied to claims 1, 7 and 14 above, and further in view of Allard (US 2001/0037163 A1).

Regarding claims 6, 11 and 19, Liu, Hu, and Meijburg fail to teach but Allard discloses a method and system for remote control of a mobile robot and teaches:
causing the display to display a plurality of arrows, an arrow of the plurality of arrows associated with a cardinal direction, wherein the input is associated with the plurality of arrows, and wherein the intermediate location is determined, based at least in part, on the input (movement may be controlled by a joystick 320 represented by four-arrow icon, where each click on an arrowhead will move the robot – see at least Fig. 11 and ¶ [0048]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system for intervention in operation of a vehicle having autonomous driving capabilities of Liu, Hu, and Meijburg to provide for arrows, as taught by Allard, to allow a remote operator to control movement and heading of the vehicle (Allard at ¶ [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666